The opinion of the majority, in my judgment, fails to either overrule or adequately distinguish this case from the rule recognized by us in Kagy v. Independent District, 117 Iowa 694; Diver v. Keokuk Sav. Bank, 126 Iowa 691 *Page 941 
; First National Bank of Red Oak v. City of Emmetsburg,157 Iowa 555; Town of Hartley v. Floete Lumber Co., 185 Iowa 861; City of Des Moines v. Horrabin, 204 Iowa 683; and Loran v. City of Des Moines, 205 Iowa 1349.
I think we should do one thing or the other, either follow our former cases or overrule them; and I am therefore constrained to dissent. I am authorized to say that Justices Stevens and Grimm join in this dissent.
                      SUPPLEMENTAL OPINION.